           Case 1:19-cv-03814-RBW Document 10 Filed 02/18/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    JEREMY OLSEN,
          Plaintiff,
          v.                                         Case No. 1:19-cv-03814



    ALEX AZAR, in his capacity as Secretary of
    the United States Department of Health and
    Human Services,
          Defendant.




                               REPLY IN SUPPORT OF
                          MOTION FOR SUMMARY JUDGMENT

         Mr. Olsen’s motion for summary judgment should be granted.

         The Secretary choose not to respond on the substance to Mr. Olsen’s motion. Instead, the

Secretary presents a series of procedural arguments none of which demonstrate a genuine issue of

material fact or otherwise indicate a reason not to grant Mr. Olsen’s motion for summary judgment.

Accordingly, Mr. Olsen’s motion for summary judgment should be granted.

                                         DISCUSSION

         The Secretary response is founded on the claim that Mr. Olsen’s motion for summary

judgment is “premature” and arguments concerning venue. 1




1 The Secretary’s comments about the Lewis v. Azar case are irrelevant. Opp at 1. Of course, no
class has been certified in the Lewis case and, even if one were, Mr. Olsen would have the right to
opt-out and separately litigate his own case as he is doing here.
            Case 1:19-cv-03814-RBW Document 10 Filed 02/18/20 Page 2 of 4



          Mr. Olsen’s Motion is Timely

          The Secretary’s basic claim that Mr. Olsen’s motion is “premature” is incorrect. As noted

in the comments to Fed.R.Civ.P. 56, a motion for summary judgment may be filed at the

commencement of a case. Further, in APA cases, such a motion is particularly appropriate. See

American Hospital Assoc. v. HHS, 2018 WL 5777397 (D.D.C. Nov. 2, 2018) (Bates, J.) (motion

for summary judgment filed concurrently with Complaint appropriate, especially in APA cases).

In addition, of course, proceeding in this fashion is consistent with Fed.R.Civ.P. 1 (“just, speedy,

and inexpensive determination”).

          The Secretary’s citation to the proceedings in Zieroth v. Azar, Case No. 20-cv-172 (N.D.

Cal.) is particularly inappropriate. As noted there, since July 21, 2017, Mrs. Zieroth has been

litigating the issue of CGM coverage (i.e., whether a CGM is “primarily and customarily used to

serve a medical purpose”). One feature of the Secretary’s intransigence in the face of the multiple

district courts that have issued decisions against the Secretary on this issue and the overall tactic

of delay is that justice is being denied Medicare beneficiaries. Indeed, tragically, Mrs. Zieroth

passed away on February 7, 2020. Thus, two and a half years of baselessly asserting that a CGM

is not “primarily and customarily used to serve a medical purpose” succeeded in denying Mrs.

Zieroth justice on her claim. 2 Mr. Olsen is not eager to repeat the delayed litigation experience.

          In any event, that the Court there chose to defer ruling on Mrs. Zieroth’s motion for

summary judgment indicates nothing about how this Court should handle the matter. Here, Mr.

Olsen has attached all the relevant materials to his motion for summary judgment and the Secretary

does not contest that those materials form the relevant part of the Record.




2   Mrs. Zieroth’s estate will continue the litigation.


                                                      2
         Case 1:19-cv-03814-RBW Document 10 Filed 02/18/20 Page 3 of 4



        Remarkably, the Secretary asserts that he “does not seek delay” (Opp. at 3) before literally

stating his intention to do so in a footnote. Opp. at 5, n. 4.

        Pursuant to 42 U.S.C. § 405(g) (as modified by 42 U.S.C. § 1395ff(b)(1)(A)), “[a]s part of

the [Secretary’s] answer the [Secretary] shall file a certified copy of the transcript of the record

including the evidence upon which the findings and decision complained of are based.” 3 While it

is certainly true that this provision places the responsibility to compile and file a certified copy of

the Record on the Secretary, nothing precludes a plaintiff from attaching the relevant materials to

a motion (as Mr. Olsen did here) rather than suffering further delay.

        Nothing in LCvR 7(n) precludes a party from proceeding as Mr. Olsen has in this case. All

that the Local Rule requires is that after the summary judgment briefing is complete, the parties

are required to file an appendix containing only the materials relied in on the papers. Mr. Olsen

intended/intends to fully comply with that requirement. Indeed, given that the Secretary did not

cite any materials in his opposition and that Mr. Olsen already included those materials in his own

motion, it would appear that the Rule has been satisfied.

        At the end of the day, none of the Secretary’s efforts are focused on defending the merits

(or lack thereof) of the Secretary’s position. Instead, they are simply about delay and there is no

sound reason to disregard Fed.R.Civ.P. 1 (“just, speedy, and inexpensive determination”). Given

the Secretary’s non-opposition, Mr. Olsen’s motion for summary judgment should be granted.

        The Secretary’s Comments Concerning Venue /Dismissal

        The Secretary closes his response with comments regarding venue and his stated intention

to file a motion to dismiss based on venue. Opp. at 4-5. Of course, no such motions have been



3 Respectfully, it is vert difficult to square Congress’ command that “[a]s part of the …answer the
[Secretary] shall file a certified copy of the transcript of the record” with LCvR 7(n) which allows
the Secretary to file the Record up to 30 days after the Answer.

                                                   3
         Case 1:19-cv-03814-RBW Document 10 Filed 02/18/20 Page 4 of 4



filed. Moreover, an objection based on venue would be odd given that Mr. Olsen filed suit in the

Secretary’s home district. However, such an approach would be consistent with the goal of delay.

In any event, the possibility that the Secretary might file something in the future is no basis to deny

Mr. Olsen’s fully briefed and supported motion for summary judgment.

                                          CONCLUSION

       For the reasons set forth in Mr. Olsen’s motion for summary judgment, the motion should

be granted.


Dated: February 18, 2020                               Respectfully submitted,

                                                       /s/ Jeffrey Blumenfeld
                                                       D.C. Bar No. 181768
                                                       LOWENSTEIN SANDLER LLP
                                                       2200 Pennsylvania Avenue, NW
                                                       Washington, DC 20037
                                                       Telephone: (202) 753-3800
                                                       Facsimile: (202) 753-3838
                                                       jblumenfeld@lowenstein.com
                                                       Attorneys for Plaintiff
                                                       Of Counsel, Admitted Pro Hac Vice
                                                       PARRISH LAW OFFICES
                                                       James C. Pistorino
                                                       788 Washington Road
                                                       Pittsburgh, PA 15228
                                                       Telephone: (412) 561-6250
                                                       Facsimile: (412) 561-6253
                                                       james@dparrishlaw.com
                                                       Attorneys for Plaintiff




                                                   4
